DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing (receiving the sliding balls) of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Sliding means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the sliding means as sliding balls 222.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites, “140” in line 2 and it appears this language should recite, “(140).”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6,
Re claim 16, claim 16 recites, “the structure” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a structure” and will be interpreted as such.  
Claims 17-18 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 12 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bakker (US 2,014,643).
At the outset, it is noted that Applicant’s claim include numerals corresponding to each feature claimed.  Identification of prior art numerals corresponding to features claimed will be placed after Applicant’s own identifications.  
Re claim 1, Bakker discloses a seismic isolation device (Fig. 4-7), comprising: 

a sliding body (200) (3) placed on the sliding surface (120) (top of 4), having a bottom surface (bottom surface of 3) of a downwardly convex shape (Fig. 4) to correspond to the sliding surface (120) (top surface of 4), the sliding body (3) being capable of sliding on (Fig. 6) the sliding surface (120) (top of 4) in all directions (as the device is circular) by means of a sliding means (14) including a plurality of sliding balls (222) (14), 
wherein the sliding body (200) (3) slides (Fig. 4) on (indirectly) the sliding surface (120) (top of 4) and absorbs vibrations due to an earthquake (Page 1 lines 10-13) .
Re claim 4, Bakker discloses the seismic isolation device of claim 1, further comprising a ball joint (280) (8) having a lower end thereof (lower end of 8) rotatably held to the sliding platform (100) (4) and an upper end thereof (upper end of 8) rotatably held to the sliding body (200) (3), between the sliding platform (100)  (4) and the sliding body (200) (3), thereby preventing the sliding body (200) (3) from slipping off from (Fig. 4) the sliding platform (100) (4).
Re claim 10, Bakker discloses the seismic isolation device of claim 1, wherein a motion-limiting stopper (180) (28) is provided on an edge of the sliding surface (120) (top surface of 4), and the sliding body (200) (3) is placed on the sliding platform (100) (4) in a state that the sliding body (200) (3) is received inside the motion-limiting stopper (180) (28), thereby preventing the sliding body (200) (3) from slipping off from the sliding 
Re claim 12, Bakker discloses the seismic isolation device of claim 1, wherein the sliding means (14) is installed on a plate-shaped cage (228) (11), so as to allow the sliding balls (222) (14) to be rotatably movable (Fig. 4-6).
Re claim 19, Bakker discloses the seismic isolation device of claim 1, further comprising a protective cover (700) (16) inside of which the sliding platform (100) (4) and the sliding body (200) (3) are received, to protect the sliding platform (100) (4) and the sliding body (200) (3), wherein the protective cover (700) (16) is configured to be flexible and extendible so as to absorb vibrations (Fig. 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (US 2,014,643) in view of Stive (US 5,071,261).
Re claim 7, Bakker discloses the seismic isolation device of claim 1, but fails to disclose wherein the sliding balls (222) (14) are embedded (Fig. 4) in a state that each of the sliding balls (222) (14) is partially exposed externally (Fig. 4), but fails to disclose the sliding balls embedded in the bottom surface of the sliding body (200).	
However, Stive discloses that it is known for sliding balls (Bakker: 14, Stive: 26) to be embedded (Fig .1) in the bottom surface (bottom of 18) of the sliding body (18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic isolation device of Bakker such that the sliding balls embedded in the bottom surface of the sliding body as disclosed by Stive in order to better control the damping coefficient, and to make the bearing more suitable for different applications (Col 2 lines 55-67).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (US 2,014,643) in view of Stive (US 5,071,261) and Yatsuhashi (WO1997048866).
Re claim 8, Bakker as modified discloses the seismic isolation device of claim 7, but fails to disclose wherein the sliding balls (222) are received in a housing provided concavely on the bottom surface of the sliding body (200), and auxiliary balls (223) are 
However, Yatsuhashi discloses wherein the sliding balls (222) (Bakker: 14, Yatsuhashi: Fig. 1 feature f) are received in a housing (c) provided concavely (Fig. 1) on the bottom surface (bottom of a) of the sliding body (200) (a), and auxiliary balls (223) (e) are provided inside the housing (a) and rolled in contact with (Fig. 1) an associated sliding ball (222) (f), thereby reducing friction (Fig .1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic isolation device of Bakker wherein the sliding balls (222) are received in a housing provided concavely on the bottom surface of the sliding body (200), and auxiliary balls (223) are provided inside the housing and rolled in contact with an associated sliding ball (222), thereby reducing friction as disclosed by Yatsuhashi in order to increase the amount of rolling, thus allowing a smoother displacement of the sliding body with respect to the sliding platform, as use of additional balls in contact with the sliding balls in a housing would allow for smoother movement of each.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (US 2,014,643) in view of Tsai (US 7,814,712).
Re claim 9, Bakker discloses the seismic isolation device of claim 1, but fails to disclose wherein the sliding means is a system consisting of multiple ball transfer units 
However, Tsai discloses wherein the sliding means (20B) is a system consisting of multiple ball transfer units (220) (Bakker: 14, Tsai: 20B) having the sliding balls (222) (Bakker: 14, Tsai: 23B) and is embedded in the bottom surface (bottom of 21B) of the sliding body (200) (21B), and the ball transfer units (220) (Bakker: 14, Tsai: 20B) are supported by an elastic plate (230) (132).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic isolation device of Bakker wherein the sliding means is a system consisting of multiple ball transfer units (220) having the sliding balls (222) and is embedded in the bottom surface of the sliding body (200), and the ball transfer units (220) are supported by an elastic plate (230) as disclosed by Tsai in order to better support the sliding balls, while allowing for some degree of compression during seismic movements.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (US 2,014,643) in view of Andra et al (“Andra”) (US 5,466,068).
Re claim 11, Bakker discloses the seismic isolation device of claim 10, but fails to disclose wherein an inspection hole (160) is provided in the motion-limiting stopper (180), thereby enabling the inside thereof to be inspected.
However, Andra discloses a motion-limiting stopper (Fig. 1, the wall on which 20 rests), wherein an inspection hole (160) (20) is provided in the motion-limiting stopper 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic isolation device of Bakker wherein an inspection hole (160) is provided in the motion-limiting stopper (180), thereby enabling the inside thereof to be inspected as disclosed by Andra in order to allow for injection of material, such as pressurized material (Col 3 lines 40-43).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (US 2,014,643).
Re claim 13, Bakker discloses the seismic isolation device of claim 1, further comprising at least one auxiliary sliding body (250) (11) disposed between the sliding platform (100) (4) and the sliding body (200) (3), wherein the auxiliary sliding body (250) (11) is supported by the sliding means (14) and is capable of sliding (Fig. 4-6) on the sliding surface (120) (top of 4) that is concaved (Fig. 4), thereby allowing the sliding body (200) (3) to be seated and slide thereon (Fig. 4-6), but fails to disclose the auxiliary sliding body having a concave sliding surface on the upper surface thereof.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic isolation device of Bakker to have the auxiliary sliding body having a concave sliding surface on the upper surface thereof in order to match the shape of the portion of 3 which contacts 11, thus increasing the sliding and fit therebetween.  In general, it has been held that a mere change in shape of a component is within the level In re Dailey, 357 F.2d 669, 149.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (US 2,014,643) and Yen et al (“Yen”) (US 6,021,992).
Re claim 14, Bakker discloses the seismic isolation device of claim 1, but fails to disclose further comprising an elastic spacer (300) provided on the bottom of the sliding platform (100), to elastically support the sliding platform (100), thereby absorbing vibrations.
However, Yen discloses further comprising an elastic spacer (300) (125) provided on the bottom (bottom of 122) of the sliding platform (100) (122), to elastically support (Fig. 2) the sliding platform (100) (122), thereby absorbing vibrations (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic isolation device of Bakker further comprising an elastic spacer (300) provided on the bottom of the sliding platform (100), to elastically support the sliding platform (100), thereby absorbing vibrations) as disclosed by Yen in order to dampen vertical vibration (Col 3 lines 65-68).    

	
Allowable Subject Matter
Claim(s) 2-3, 5, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 6, 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635